Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerman et al. (USPN 20020066050A1).
As per claims 1,19, Lerman et al. discloses a method, comprising: from a set of drives of a storage system, creating a drive subset of (D+P) plus spare sequentially indexed drives for implementation of protection groups that have D data members and P parity members, each of the drives having (D+P) sequentially indexed splits (Figure 4, paragraphs 0035,0036 – these paragraphs show a RAID 5 with disk drive array striping 10 data extents, 1 parity extent across disk drives); and distributing spare capacity across multiple drives by creating a group of spare splits that exhibit split index and drive index adjacency by relocating selected protection group members to the spare drive such that no split index and no drive contain multiple spare splits (Figure 4, paragraphs 0035,0036 – striping a spare extent on each disk drive for a particular group and only one spare extent on each disk drive).

As per claims 2, Lerman et al. discloses comprising creating each of the protection groups using a single split index (paragraph 0035,0036 – protection groups are the stripes of data and parity extents on each of the disk drives).
	
As per claims 3, Lerman et al. discloses adding a new drive to the drive subset and relocating selected protection group members characterized by split index and drive index adjacency to splits of the new drive (paragraph 0057 – new disk drive is added and recovered data written to the spare extents is copied to the corresponding data or parity extents in the parity groups on the newly installed disk drive).

	As per claim 4, Lerman et al. discloses creating a new protection group using splits vacated by relocating the selected protection group members (paragraph 0057 - spare extents are free to be used as spare extents once again).

	As per claim 5, Lerman et al. discloses relocating or rebuilding protection group members from a failing or failed one of the drives to the spare splits such that none of the drives contain multiple members of any of the protection groups (paragraph 0054 - rebuild/recover lost data from a failed disk drive into a spare extent of the group).

	As per claim 6, Lerman et al. discloses identifying the protection groups of the splits on the failing or failed drive (paragraph 0054 – identifies the lost data that needs to be rebuilt from respective data/parity extents).
As per claim 7, Lerman et al. discloses determining, for each identified protection group, the drives that contain the members of the protection group (paragraph 0054 – identifies the lost data that needs to be rebuilt from respective data/parity extents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman et al. in view of Venkatesh et al. (USPN 5974503A). 
As per claim 10, Lerman et al. discloses an apparatus, comprising: a plurality of non-volatile drives (paragraph 0035 – disk drive array comprises a plurality of disk drives); and a drive manager (paragraph 0029 – controller to access the disk drives of the disk drive array) configured to create a drive subset of (D+P) plus spare sequentially indexed drives for implementation of protection groups that have D data members and P parity members, each of the drives having (D+P) sequentially indexed splits (Figure 4, paragraphs 0035,0036 – these paragraphs show a RAID 5 with disk drive array striping 10 data extents, 1 parity extent across disk drives); and distribute spare capacity across multiple drives by creating a group of spare splits that exhibit split index and drive index adjacency by relocating selected protection group members to the spare drive such that no split index and no drive contain multiple spare splits (Figure 4, paragraphs 0035,0036 – striping a spare extent on each disk drive for a particular group and only one spare extent on each disk drive).
	Lerman et al. fails to explicitly state a plurality of interconnected compute nodes that manage access to the drives.
Lerman et al. does disclose a VOD distribution system containing a video server in paragraph 0029 and many other varied embodiments that incorporate the teachings of the present invention in paragraph 0075.
 Venkatesh et al. discloses a plurality of interconnected compute nodes that manage access to the drives (column 6, lines 11-27 – discloses a video file server used for video on demand; Figures 1,2, column 6, lines 30-34 – discloses the video file server comprises a plurality of stream servers 21 connected to a disk array) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stream servers accessing the disk array of Venkatesh et al. in the video server and many other varied embodiments that incorporate the teachings of the present invention of Lerman et al. A person of ordinary skill in the art would have been motivated to make the modification because one or more of the stream servers are kept in a standby mode to be used as ‘hot spares’ or replacement for any one of the other stream servers that experiences a failure, as disclosed in column 9, lines 52-57.

As per claim 11, Lerman et al. discloses wherein the drive manager is configured to create each of the protection groups using a single split index (paragraph 0035,0036 – protection groups are the stripes of data and parity extents on each of the disk drives).  

As per claim 12, Lerman et al.  discloses wherein a new drive is added to the drive subset and the drive manager is configured to relocate selected protection group members characterized by split index and drive index adjacency to splits of the new drive (paragraph 0057 – new disk drive is added and recovered data written to the spare extents is copied to the corresponding data or parity extents in the parity groups on the newly installed disk drive).

As per claim 13, Lerman et al. discloses wherein the drive manager is configured to create a new protection group using splits vacated by relocating the selected protection group members (paragraph 0057 - spare extents are free to be used as spare extents once again).

	As per claim 14, Lerman et al. discloses wherein the drive manager is configured to relocate or rebuild protection group members from a failing or failed one of the drives to the spare splits such that none of the drives contain multiple members of any of the protection groups (paragraph 0054 - rebuild/recover lost data from a failed disk drive into a spare extent of the group).

	As per claim 15, Lerman et al. discloses wherein the drive manager is configured to identify the protection groups of the splits on the failing or failed drive (paragraph 0054 – identifies the lost data that needs to be rebuilt from respective data/parity extents).
As per claim 16, Lerman et al. discloses wherein the drive manager is configured to  determine, for each identified protection group, the drives that contain the members of the protection group (paragraph 0054 – identifies the lost data that needs to be rebuilt from respective data/parity extents).


Claim Objections
Claims 8,9,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Lerman et al. fails to disclose reasons for combining the reference with other references for the limitations disclosed in claims 8,9,17,18,20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘drive manager’ in claims 10,11,12,13,14,15,16,17,18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments and amendments filed 10/04/2022 have been fully considered. The previous prior art rejection has been withdrawn. However, upon further consideration, new references have been found to reject the claims. Please see the above rejection.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113